 DILLINGHAM TUG & BARGE CORP.DillinghamTug & Barge CorporationandFrancisKeaneInland Boatmen'sUnion of the Pacific,Marine Divi-sion-International Longshoremen's and Ware-housemen'sUnion, Hawaii RegionandFrancisKeane.Cases 37-CA-2282 and 37-CB-58417 January 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 9 May 1985 Administrative Law JudgeJamesM. Kennedy issued the attached decision.The Respondent Union and the Respondent Em-ployer filed exceptions and supporting briefs, andthe General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings, andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, DillinghamTug & Barge Corporation, Honolulu, Hawaii, itsofficers, agents, successors, and assigns, and theRespondent, Inlandboatmen's Union of the Pacific,MarineDivision-InternationalLongshoremen'sand Warehousemen's Union, Hawaii Region, Hon-olulu,Hawaii, its officers, agents, and representa-tives, shall take the action set forth in the Order.1The Union and the Employer have excepted to some of the fudge'scredibility findings. The Board's established policy is not to overrule anadministrative law judge's'credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrectStandard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F 2d 362 (3dOr 1951). We have carefully examined the record and find no basis forreversing the findings2 In his decision the judge cited a 31 July 1984 decision by Judge Earl-deanV S. Robbins finding that the Respondent Union violated Sec8(b)(2) and (1)(A) in part for attempting to have the Respondent Employ-er discharge Charging Party Keane for nonpayment of dues after he wassuspended for having exercised his rights under Sec 7We note that thisdecision has been affirmed by the Board SeeInland Boatmen's Union(Dillingham Tug),276 NLRB 1261 (1985).Wanda L. Pate, Esq., forthe General Counsel.Randall N. Harakal, Esq.,of Honolulu, Hawaii, for Re-spondent Union.Ernest C.Moore III, Esq.(withBarbara A. Petrusonbrief)(Torkildson,Katz, Jossem, Fonseca & Moore),ofHonolulu, Hawaii, for Respondent Employer.83DECISIONJAMES M. KENNEDY, Administrative Law Judge. Thiscase was tried beforeme inHonolulu,Hawaii,on Febru-ary 7, 1985, pursuant to a consolidated complaint issuedon October 30, 1984.11 It is based on charges filed onSeptember 14 by Francis Keane, an individual. The com-plaint alleges that Dillingham Tug and Barge Corpora-tion(RespondentEmployer) and InlandBoatmen'sUnion of the Pacific, Marine Division-InternationalLongshoremen's andWarehousemen'sUnion,HawaiiRegion (Respondent Union)2 have engagedin certainviolationsof Section 8(a)(1) and (3) and Section8(b)(1)(A) and (2), respectively, of the' National LaborRelations Act.IssuesThere are three principal issues presented here: First,whether Respondent Union successfully caused Respond-ent Employer to discharge Keane for nonpayment ofunion dues for periods of time when Keane had been sus-pended from union membership and therefore had no ob-ligationtopay dues. Second, whether RespondentUnion, in attempting .to enforce the union-shop clause ofits collective-bargaining contract,, failed to meet its fidu-ciary duty of advising Keane how those obligationscould be met. Third, whether Respondent Employer, hadreasonable cause to believe that the Union's demand forKeane's discharge was illegal and that its acquiescencetherein violated Section 8(a)(3) and (1) of the Act.All parties were given full opportunity to participateand to introduce relevant evidence, to examine andcross-examinewitnesses, to argue orally, and to filebriefs.All parties who entered an appearance by counselfiled briefs and they have been carefully considered.Based on the entire record, as well as my observationof the witnesses and their demeanor, I make the follow-ingFINDINGS OF FACT1.INTERSTATE COMMERCEBoth Respondents admit and I find that ,RespondentEmployer is a Hawaii corporation headquartered in Hon-olulu where it is engaged in international and interstateshipping. It annually derives gross revenues valued inexcess of $50,000 for the transportation of freight andcommodities from Hawaii to points outside that State.Accordingly, both Respondents admit that the Employerisengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act, and I so find.II.THE LABOR ORGANIZATION INVOLVEDBoth Respondents admit that Respondent Union isnow and has been at all material times, a labor organiza-tion within the meaning of Section 2(5) of the Act, and Iso find.iAll the dates herem are 1984 unless otherwise noted.2The Union's name appears as corrected at the hearing.278 NLRB No. 19 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THEALLEGED UNFAIRLABOR PRACTICESThe salient facts in this matter are not in serious dis-pute.Keane is a lead tankerman employed by Respond-ent Employer on its barges and has been so employedfor approximately 17 years and represented by Respond-ent Union.In late 1982,he engaged in activities in sup-port of a rival union,the Inland Boatmen'sUnion ofHawaii.This resulted in internal charges being broughtagainst himby Respondent Union. On June 21, 1983, Re-spondentUnion's trial committee found Keane andothers guilty of violating certain provisions of its consti-tution. It suspended those individuals for various periodsand also sought to collect certain reimbursements fromthem which have subsequently been characterized asnothingmore than fines.Keane was suspended frommembership for 15 years and fined $863.Unfair labor practice charges were filed against Re-spondent Union for this conduct and on March 6, 1984, ahearing was conducted before Administrative Law JudgeEarldeanV.S.Robbins. Subsequently Judge Robbinsfound that Respondent Union had violated Section8(b)(1)(A) and (2) in various respects. In particular, shecondemned the fines as well as Respondent Union's at-tempts to cause the discharge of Keane and others for al-legedly breaching the union-shop clause obligation attimes when they were not under any obligation to paydues because of their suspension from union membership.Apparently because of certain testimony before JudgeRobbins, Respondent Union concluded that its penaltylevied againstKeane may have been inappropriate. Thus,on March 24, John Gouveia, Respondent Union's region-al director,sent Keane a letter stating in part:Therefore,this isto inform you that the Inland-boatmen'sUnion of the Pacific-Hawaii Region isrecommending to the trial committee that allcharges and assessments that have been filed againstyou, for violation of the InlandBoatmen'sUnion ofthe Pacific Constitution be dropped.The letteralso statedthatKeane wasobligated to paydues for the third and fourth quarters of 1983, as well asthe first quarter of 1984 which ended on March 31. Gou-veia caused a copy of this letter to be sent to RespondentEmployer's director of industrial relations Perry Kuro-moto.Although having received advice that RespondentUnion was recommending that the charges be dropped,Keane never received any such notification. Indeed,none was sent. Yet, on July 30, Gouveia wrote Keane aletter stating:On March 24, 1984, we sent you a letter inform-ing you that Inlandboatmen's Union of the Pacific-Hawaii Region has dropped all charges and assess-ments filed against you.However, you are still liable for union dues. Youare delinquent for the Third and Fourth quarters of1983 of $156.00 and the First and Second quartersof 1984 of $156.00, a total amountof $312.00.The letter concluded, stating that the Union would en-force the union-shop clause against Keane if he did notpay those dues within 30 days. A copy of that letter wasalso sent to Kuromoto.Sometimein early August, shortly after Judge Robbinsissued her decision, Rey Jonsson, Respondent Employ-er's vice president and general manager, told Keane thathe was obligated to pay the dues as the Union had statedthat it had dropped the charges. Keane protested that theUnion had never dropped the charges or, if it had, hehad never been notified. After a discussion, JonssonaskedKeane to have his lawyer, Walter Horie, call Jons-son to prove that the issue of Keane's dues liability wasstillunder litigation.During this conversation Jonssonagreed that he had read Judge Robbins' decision.On August 7 Keane's attorney, Horie, sent Jonsson aletter transmitting a copy of the conclusions of law,remedy, and order sections of Judge Robbins' decision.In that letter Horie stated that the legal matters betweenRespondent Union and Respondent Employer's employ-ees were still pending.Two weeks later Jonsson called Keane to a secondmeeting. Jonsson told Keane that he had hoped the dis-pute with the Union would have ended after the receiptof Horie's August 7 letter, but because Respondent Em-ployer was now in negotiations with Respondent Union,Jonsson's superiors had instructed him to advise Keanethat the Union would request Keane's discharge if he didnot pay the dues as demanded.On September 5 or 6, while on duty in his supervisor'soffice,Keane had a conversation with Gouveia. Gouveiatold him that the parties were in negotiations and Keanewould have to pay the dues because Dillingham did notwant anything to interfere with the negotiations. Gou-veia said there were three loose ends: two industrial inju-ries and Keane's case. He also said the Union woulddemand ,Keane's discharge if he did not pay the backdues.On September 7, Gouveia sent Kuromoto a letter ad-vising that over 31 days had passed since he had de-manded that Keane bring his dues up to date. The letterrequested that Kuromoto take action according to RuleA-2 of the contract, i.e., discharge Keane. On September10, Jonsson again called Keane to his office. At thatpoint Jonsson handed Keane a letter stating that Keanewould be discharged at 4 p.m. on September 12 unless hecould clearly indicate to the Company that he had re-solved the union membership matter "to the satisfactionof the Union."Keane immediately went to his attorney Horie who,on September12, hand-delivereda lettertoKuromoto.In pertinent part the letter says:It appears that on or about June 21, 1983, theIBU suspended certain employees of DillinghamTug & Barge from the union for periods rangingfrom 8 to 19 years. Francis Keane was suspendedfor 15 years. The IBU furthermore imposed fines onthe individuals and sought their discharge from em-ployment for failure to pay dues while they weresuspended from the union. These employees soughtthe aid of the NLRB. While the charges of unfair DILLINGHAM TUG & BARGE CORP85labor practices against the IBU were pending beforethe NLRB, the union filed suit in the [state] DistrictCourt of the First Circuit to collect the fines andunion dues from the employees. That matter waslater transferred to the Circuit Court of the FirstCircuit under Civil No. 82184 where it is currentlypending.Francis Keane is still named as a defendantin that suit filed by the IBU.Moreover, on July 31, 1984, the AdministrativeLaw Judge for the NLRB filed her decision whichconcluded that the IBU was in violation of the Na-'tional Labor Relations Act. The administrative lawjudge ordered that the IBU cease and desist from:1. Imposing fines on the employees,and taking legalaction to collect the fines;2.Attempting to cause Dillingham Tug & Barge todischarge the employees for failure to pay dues inaccordance with the union security provision ofthe collective bargaining agreement while simulta-neously denying them the rights and privileges ofunion membership;All of the foregoing is expressly made applicableto the Francis Keane in the decision.Please read it.With regard to Francis Keane, the IBU has noteven begun to comply with the order.It has simplymade a statement that as to Mr. Keane the IBU in-tends - to drop all charges and assessments.However,Mr. Keane still remains a named defendant in thissuit filed by the IBU. Furthermore, the IBU has notreimbursedMr. Keane for the reasonable expensesand legal fees he incurred in defending against thisaction.Furthermore, if you will just look at the datesinvolved, you will see that the IBU is attempting to col-lectdues, which allegedly accrued during the timewhenMr. Keane was,suspended from the union.Theadministrative law judge has already ruled thatunder the act it is improper for the union to seekthe discharge, of any employee for failure to paydues while the individual was suspended from theunion and denied the rights and privileges of unionmembership.A haphazardstatementby the IBU about drop-ping charges against Francis Keane (which is un-supported by any of its actions) is not sufficient toreturnMr. Keane,to his pre-suspension status, norcan it be used to circumvent the Order of the ad-ministrative law judge.It is a travesty for the IBU to suggest, and itwould be a tragic mistake for Dillingham Tug &Barge to accept, the fact that the IBU, having beenfound to be in violation of the National Labor Rela-tionsAct, is now willing to "forgive" FrancisKeane if he will just make payment of dues whichan Administrative Law Judge for the NLRB hassaid he should not have to pay.Please carefully reconsider your decision to ter-minate Francis Keane. [Emphasis added.]Upon receiving this letter Jonsson postponed the effec-tive date of the termination 24 hours. It appears thatthereafter he telephoned Gouveia who sent Jonsson thefollowing letter on September 13:Inlandboatmen'sUnion of, the Pacific-HawaiiRegion has dropped.allcharges and assessmentsfiled against Francis Keane on March 6, 1984.Francis Keane been [sic] a member of the Inland-boatmen's Union of the Pacific has [sic] all therights and privileges as any other member of thisunion.Despite the language of this letter, there is no evidencethat on March 6, the date of the NLRB trial beforeJudge Robbins, that the chargesagainst,Keane had beendropped. Indeed, it is totally inconsistent with theUnion's March 24 letter to Keane quoted above.On receiving Gouveia's September 13 letter Jonssoncaused Keane to be discharged on September 14.Thereafter correspondence ensued between AttorneyHone and the Union ultimately resulting in Horie trans-mitting the dues as requested. The -Union then refundedthe amount of dues which it had claimed was owed forthe third and fourth quarters of 1983. Shortly thereafterKeane was permitted to return to work.IV. ANALYSIS AND CONCLUSIONSA. Union MembershipBased on the foregoing findings of fact, I concludethat the General Counsel has proven the significant alle-gations of the complaint. First, it is quite clear that Re-spondent Union never, at any time, notified Keane thatthe charges against him had been dropped. The March24 letter simply says that Gouveia ,was recommending tothe trial board that the charges be dropped. There is noevidence that the recommendation was ever acted on.Indeed, there is no credible evidence that Gouveia everactually -transmitted such a recommendation to the trialboard.Moreover, -the -trial board's decision in which itsuspended him from membership and fined him islengthy and detailed. It would appear that any notifica-tion that the charges had actually been dropped would atleast be in writing and transmitted to -Keane in the samefashion that the initial decision had been dispatched. Nosuch transmittal ever occurred.Moreover, it wouldappear that Gouveia dissembled both on the witnessstand and certainly with respect to the assertion made toRespondent Employer on September 13 that the chargeshad been dropped on March 6. Furthermore, Gouveia'sletter of July 30 in which he referred to the March 24letter as having dropped the charges simply does notwash; that letter was clearly couched in, "recommenda-tion" language. Keane was then, and is now, perfectlyentitled to rely on such plain language.Accordingly, I conclude that at no time since Keanewas expelled by the decision of the trial board, for expul-sion is the true nature of a 15-year suspension, has heever been reinstated to full membership in the Union.Furthermore, it is - clear that the expulsion and finelevied against him were based on his action in supportingthe rival union. That, of course, is an activity protectedby Section 7 of the Act. Respondent Union has, there- 86DECISIONSOF NATIONALLABOR RELATIONS BOARDfore,deprived Keane of the rights attendant full member-ship in the Union.Thus,when Respondent Union sus-pended him it simultaneously stripped him of any obliga-tion to pay union dues.Section 8(a)(3)(B), as incorporat-ed by Section 8(b)(2), states that it is unlawful to dis-charge or cause the discharge of an employee on unionsecurity grounds if that employee has been denied unionmembership for reasons other than his failure to tenderperiodic dues.Clearly thatis the case here.RespondentUnion suspended Keane because of his rival union activi-ty.By that very act it denied him membership ongrounds other than a failure to pay periodic dues. Hewas, therefore,not obligated to pay any dues whatsoeverwhile membership was denied him.The Board has held in such situations that a union maynot invoke the union-shop provisions of its collective-bargaining contract to cause the discharge of such anemployee.SeeSteelworkersLocal 4186 (McGraw EdisonCo.),181NLRB 992 (1970);CommunicationWorkersLocal 9509 (Pacific Telephone Co.),193 NLRB83 (1971);CommunicationWorkersLocal 1104 (New York TelephoneCo.), 211 NLRB114, 116(1974),enfd.520 F.2d 411 (2dCir. 1975);TelephoneTraffic Union (Upstate New York),241 NLRB 826(1979).In response to these cases Respondent Union arguesthat even though it suspended Keane, he is still obligatedto pay for union representation under the"agency shop"or "financial core"doctrine.This argument is specious.The financialcore argument is most clearly set forth inthe SupremeCourt's decisioninNLRB v.General MotorsCorp.,373 U.S. 734, 742 (1963).However,that case andall the financial core cases deal with situations where anemployee voluntarily chooses to avoid union constitu-tionalmembership.That desire to avoid such member-shipwill be honored under Section 7 of the Act if theemployeemaintains"financialcore"membership bypaying a dues equivalency in accordance with the union-shop clause.No case,to my knowlege,has ever held theconverse to be true.Thus,the financial core doctrine isnot available to a union in its defense where it suspendsor expels a member.First,Section 8(a)(3)(B) specificallyprohibits it, and second,the Boarddecisions cited,supra,preclude the argument.Accordingly,the argument is re-jected.As a secondary argument in support of its claim forKeane's dues during his suspension, Respondent Unioncites a purported constitutional requirement that suspend-ed members pay dues,apparently articleVIII.That arti-cle deals with members who become suspended for duesdelinquency,not as a result of discipline.It has,no appli-cation here'and its invocation in this context is a distor-tion of its meaning.In fact,application of such an inter-pretation becomes-another act of discrimination.The ar-gument is rejected.As I have found that Respondent Union had no rightto demand duesof any kind fromKeane while he was onsuspension,it is unnecessary to determine whether its re-quest for payment metthe fiduciary duty fullyto informa delinquent employee of his obligation under a validunion-shop clause.Untilsuch time as the Union advisesKeane that he has,in fact, been reinstated to member-ship,that duty will not arise.B. The DischargeIalsoconclude that Respondent Employer eitherknew or should have known that Respondent Union'scontention that Keane had been restored to full member-ship wasfalse.First, it knew that Respondent Union wasdemanding dues for the third and fourth quarters of1983, periods when Keane was suspended. That is clearlyset forth in the March 24 letter, a copy of which wassent to Respondent Employer's Kuromoto. Second, al-though Respondent Employer received a copy of theJuly 30 letter, it never received any letter or any otherdocumentary evidence documenting that' Keane's mem-bership actually had been reinstated. Moreover, the July30 letter reiterated that the third and fourth quarter 1983dues were still owed. Finally, the September 13 lettersent by Gouveia, to Jonsson asserted that the charges andassessmentsfiled againstKeane had been dropped onMarch 6. Even a casual reading of these letters wouldlead a prudent reader to conclude that something wasterriblywrong.March 6 was the date Judge"Robbinsconducted her hearing. Company officials had attendedthat hearing and were well aware that Keane had notbeen reinstated at that time. Furthermore, they knewthat on March 24 the Union was- only recommendingthat the charges be dropped. If the Union was only atthe recommendation stage' on March 24, how could theMarch 6 date cited by Gouveia on September 13 be ac-curate? Finally, Attorney Horie's letter of September 12was a careful recitation of the facts and should not havebeen so lightly disregarded.Because Jonsson had never seen any document actual-ly reinstating Keane and since he knew that there wouldhave been such a document, due both to the promisecontained in the March 24 letter and the September 13assertion, it is puzzling to me why he honored Gouveia'sdemand. Accordingly, I conclude that Jonsson knew thathis investigation was incomplete. In fact he knew Gou-veia's September 13 letter was untrue. Having undertak-en to investigate the facts and having learned that therewas a factual dispute between Gouveia and Keane's at-torney and knowing that there must be documentary evi-dence somewhere demonstrating the accuracy of Gou-veia's assertion, Jonsson should have asked for that docu-mentation. He did not do so; nor was he misled by Re-spondent Union. He had 'another agenda: amicable con-tract negotiations. It was, therefore, unreasonable of himto conclude that the Union's version was accurate. SeeValley Cabinet & Mfg.,253 NLRB 98 (1980);ConductronCorp.,183 NLRB 419, 429 (1970).Accordingly,becauseRespondent Employer did nothave reasonable grounds to believe that Keane had beenreinstated to full union membership, I conclude that indischarging him at the Union's request it violated Section8(a)(3).Likewise, of course, by attempting to cause andactually causing this Employer to discharge Keane insuch circumstances, Respondent Union violated Section8(b)(1)(A) and (2).V. THE REMEDYHaving found that Respondent Union and RespondentEmployer have engaged in certain violations of Sections DILLINGHAM TUG & BARGE CORP.878(b)(1)(A) and (2) and 8(a)(3) and (1) of the Act, respec-tively, I shall recommend that they be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act. Inthis regard, I shall recommend that any and all dues paidby Keane to the Unionsince his suspension be reim-bursed to him with interest. Furthermore, both Respond-ents shall be held jointly and severally liable for wageslost by Keane since his discharge on September 14. In-terest on these amounts shall be paid in accordance withIsis Plumbing Co.,138 NLRB 716 (1962), as modified byFlorida Steel Corp.,231 NLRB 651 (1977). As Keane hasbeen reinstated to his former job, a reinstatement order isnot necessary.Finally, in view of Respondent Union's argument thatit is entitled under its constitution to seek financial coredues from employees whom it has suspended, a cease-and-desist order is appropriate to prevent the recurrenceof this unlawful interpretation of its constitution.On these findings of fact and the entire record in thiscase,Imake the followingCONCLUSIONS OF LAW1.Respondent Dillingham Tug & Barge Corporation isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.RespondentInland Boatmen'sUnion of the Pacific,MarineDivision-InternationalLongshoremen'sandWarehousemen's Union, Hawaii Region is a labor organi-zation within the meaning of Section,2(5) of the Act.3.Respondent Union violated Section 8(b)(1)(A) by in-terpreting its constitution to require employees to paydues whose union membership had been suspended forengagingin activity protected by Section 7 of the Act.4.Respondent Union violated Section 8(b)(1)(A) and(2)by attempting to cause and actually causing Dil-lingham Tug & Barge Corporation to discharge FrancisKeane for failing to pay dues at a time when he wasunder no obligation to do so.5.Respondent Employer violated Section 8(a)(3) and(1) by discharging Francis Keane at Respondent Union'srequest for failing to pay dues at a time when he wasunder no obligation to do so.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERA. RespondentInland Boatmen'sUnion of the Pacific,MarineDivision-InternationalLongshoremen's andWarehousemen'sUnion,HawaiiRegion, its officers,agents,_and representatives, shall1.Cease and desist from(a) Interpreting its constitution, in conjunction withthe union-shop clause of its collective-bargaining con-tract, in such a way as to require employees who havebeen suspended or expelled from union membership forengagingin activity protected by Section 7 of the Act topay dues as a condition of employment.(b)Requesting the discharge of employees pursuant toa union-shop clause of a collective-bargaining contractwhile denying them union membership because of theiractivities in support of another union.(c) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)Make Francis Keane whole for earnings lost as aresult of his discharge on September 14, 1984, plus inter-est, as set forth in the remedy portion of this decision.(b)Reimburse Francis Keane for any dues which hewas coerced topaywhile suspended' from union mem-bership, plus interest.(c)Remove from its membership and all other recordsany and all references to Keane's having failed to paydues at a time when he was under no obligation to do so,and to notify him in writing that such removal has takenplace and that evidence of that supposed deliquency shallnot be used as a basisfor futureaction against him.(d) Post at Honolulu, Hawaii office and meeting hallscopies of the attached notice marked "Appendix A."4Copies of the notice, on forms provided by theRegionalDirector for Region 20, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to members are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.B. Respondent Dillingham Tug & Barge Corporation,Honolulu, Hawaii, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Discharging employees at the request of InlandBoatmen's Union of the Pacific, Marine Division-Inter-nationalLongshoremen's andWarehousemen's Union,Hawaii Region, for failing to comply with the member-ship requirement of the union-shop clause of the applica-ble collective-bargaining contract-at a time when fullmembership in the labor organization was unavailable tosuch individuals.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.3 If no exceptions are filed as provided by Sec 102 46 of theBoard'sRules andRegulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived forallpur-poses4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the, notice reading "Posted'by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " 88DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)MakeFrancis Keane whole for earningslost as aresult of his discharge on September 14, 1984, plus inter-est, as set forth in the remedy portion of this decision.(b)Preserve and, on request,makeavailable to theBoard or itsagents for examinationand copying, all pay-roll records,socialsecurity payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Remove from its files any reference to the unlawfuldischarge and notify the employee in writing that thishas been done and that the discharge will not be usedagainsthim in any way.(d) Post at Honolulu, Hawaii facilities copies of the at-tached notice marked "Appendix B."5 Copies of thenotice,on forms provided by Regional Director forRegion 20, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondentimmediate-ly upon receipt and maintained for 60 consecutive daysin conspicuous places including all places where noticesto employees are customarily posted.Reasonable stepsshall be taken by Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.6 See fn.4 aboveAPPENDIX ANOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT interpret our constitution, in conjunc-tionwith the union-shop clause of any collective-bar-gaining contract, in such a way as to require employeesto pay union dues as a condition of employment duringperiods where we have suspended or expelled them fromunion memberhhip for engaging in activity protected bySection 7 of the National Labor Relations Act.WE WILL NOT request the discharge of employees pur-suant to a union-shop clause of a collective-bargainingcontract where we have denied them union membershipbecause of their activities in support of another union.WE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of their rightsguaran-teed by Section 7 of the Act.WE WILL make Francis Keane whole forearnings helost as a result of his discharge on September 14, 1984,plus interest.WE WILL reimburse Francis Keane for union dues,plus interest, coerced from him by causing his discharge.WE WILL notify Francis Keane, in writing, that wehave removed any references in our records to his dis-charge and his supposed dues delinquency and that thesewill not beused againsthim in any way.INLAND BOATMEN'S UNION OF THE PACIF-IC,MARINEDIVISION-INTERNATIONALLONGSHOREMEN'S AND WAREHOUSEMEN'SUNION, HAWAII REGIONAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assistany unionTo bargain collectively through representativesof their own choiceTo act together for othermutual aidor protec-tionTo choosenot to engagein any of these protect-ed concerted activities.WE WILL NOT discharge employees at the request ofInlandboatmen's Union of the Pacific, Marine Division-InternationalLongshoremen'sandWarehousemen'sUnion, Hawaii Region, for failing to comply with themembership obligations of the union-shop clause of ourcollective-bargaining contract at times when that unionhas denied full membership to such employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of yourrights guaranteed by Section 7 of the Act.WE WILL make whole Francis Keane for earnings helost, plus interest, as a result of his unlawful discharge onSeptember 14, 1984.WE WILL notify Francis Keane that we have removedfrom our files any reference to his discharge and that thedischarge will not be used against him in any way.DILLINGHAM TUG & BARGE CORPORATION